J-S74001-16


NON -PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

IN THE INTEREST OF: C.M.Z., JR.,     :   IN THE SUPERIOR COURT OF
A MINOR                                        PENNSYLVANIA


APPEAL OF: C.M.Z., FATHER




                                     :   No. 1594 EDA 2016

                 Appeal from the Decree Entered May 5, 2016
            in the Court of Common Pleas of Philadelphia County
              Family Court at No(s): CP- 51 -AP- 0000347 -2016,
                           FID: 51 -FN- 004123 -2013

IN THE INTEREST OF: C.L.Z., A        :   IN THE SUPERIOR COURT OF
MINOR                                          PENNSYLVANIA


APPEAL OF: C.M.Z., FATHER




                                     :   No. 1595 EDA 2016

                 Appeal from the Decree Entered May 5, 2016
            in the Court of Common Pleas of Philadelphia County
              Family Court at No(s): CP- 51 -AP- 0000346 -2016,
                           FID: 51 -FN- 004123 -2013


BEFORE:   OTT, J., RANSOM, J., and STEVENS, P.J.E.*

MEMORANDUM BY STEVENS, P.J.E.:                   FILED OCTOBER 24, 2016

     Appellant, C.M.Z. ( "Father "), files these consolidated appeals from the

decrees entered May 5, 2016, in the Philadelphia County Court of Common


* Former Justice specially assigned to the Superior Court.
J-S74001-16



Pleas, by the Honorable Jonathan Q. Irvine, granting the petition of the

Department of Human Services             ( "DHS ")   and   involuntarily terminating

Father's parental rights to his minor, dependent children, C.M.Z., Jr.,         a   male

born in September of 2005, and C.L.Z.,        a   female born in November of 2002

(collectively, "the Children "), pursuant to 23 Pa.C.S.        §   2511(a)(1), (2), and

(b).1   Counsel for Father ( "Counsel ") has also filed    a   petition to withdraw her

representation. After careful review, we grant Counsel's petition to withdraw

and affirm the trial court's decrees.

        The trial court summarized the relevant procedural and factual history,

in   part, as follows:

        On July 22, 2013, DHS received a General Protective Services
        (GPS) report alleging that there was no food in the home for two
        days and the [C]hildren      were accustomed to not eating often.
        The report also alleged       that the [Children's mother, H.N.S.
        ( "Mother ")], had filed a   Protection from Abuse petition against
        [Father]. The report was     substantiated.
        On July 31, 2013, In -Home  Protective Services (IHPS) was
        implemented by the Community Umbrella Agency (CUA).
        From August 6, 2013 until September 19, 2013, CUA tried on
        several occasions to visit the home. They were unsuccessful on
        most attempts. CUA discovered that there were ongoing issues
        with no food in the home. Furthermore, used needles were
        found inside the home and yard.
        On October 23, 2013, anadjudicatory hearing was held before
        the Honorable Jonathan Q. Irvine. Judge Irvine adjudicated



i By separate decrees entered the same date, the trial court involuntarily
terminated the parental rights of the Children's mother, H.N.S. ( "Mother ").
Mother has not filed an appeal and is not a party to the instant appeal.


                                         -2
J-S74001-16


      C.M.Z. and C.L.Z. dependent and ordered DHS to supervise the
      family.
      On October 25, 2013, DHS received a GPS     report alleging that
      [M]other tested positive for cocaine and opioids and [F]ather
      tested positive for cocaine, opioids and marijuana.          DHS
      obtained an OPC [(Order for Protective Custody)] for the
      [C]hildren and they were subsequently placed in foster care.
      A shelter care hearing was held on October 28, 2013 before the
      Honorable Jonathan Q. Irvine. Judge Irvine lifted the OPC and
      ordered the temporary commitment of the [C]hildren to the care
      and custody of DHS.

Trial Court Opinion (T.C.O.), 6/16/16, at         1 -2   (unpaginated).

      The trial court held permanency review hearings on February 11,

2014, May 15, 2014, September 24, 2014, December 30, 2014, April 1,

2015, August 19, 2015, and December 23, 2015.                     DHS Exhibits 3 and 4.

Throughout these reviews,             the trial    court maintained       the Children's

commitment and placement and assessed their permanency goals. Id.

      DHS filed petitions to         terminate Father's parental rights on April 20,

2016. The trial court held       a   termination hearing on May 5, 2016, at which

DHS presented the testimony of the following witnesses:                   Teanna Brown,

CUA case aide; Shantel Dowdell, CUA case supervisor; and Tisha Morales,

CUA social worker.       Additionally, Father testified on his own behalf.               By

decrees entered May 5, 2016, the trial court involuntarily terminated the

parental rights of Father pursuant to 23 Pa.C.S.           §   2511(a)(1), (2), and   (b).2




2 Upon review, it appears the trial court additionally entered separate orders
changing the Children's permanency goal to adoption. N.T. at 44. As Father
does not appeal these orders, any such claims related thereto are not
(Footnote Continued Next Page)


                                            -3
J-S74001-16



       On May 20, 2016, Father, through appointed counsel, filed notices of

appeal, which this Court consolidated sua sponte on June 13, 2016. Father's

Counsel did not file concise statements of errors complained of on appeal as

required by Pa.R.A.P. 905(a)(2) and Pa.R.A.P. 1925(a)(2)(i), but instead

contemporaneously filed          statements     pursuant to   Pa.R.A.P.    1925(c)(4),

noting that there are no non -frivolous issues to be raised on appeal and

indicating her intent to file       a   petition and brief pursuant to Anders v.

California, 386    U.S. 738 (1967).         See Pa.R.A.P. 1925(c)(4) (counsel for

criminal defendants may file of record and serve on the judge          a   statement of

intent to file an Anders brief in lieu of filing          a   statement under Rule

1925(b)); see also         Interest of 1.T.,      983 A.2d 771 (Pa. Super. 2009)

(holding that the Anders procedure set forth in Rule 1925(c)(4)             is   proper in

a   termination of parental rights      case).3   Counsel filed an   Anders brief      on

July 20, 2016, and     a   petition to withdraw on July 26, 2016.

       When counsel files an       Anders brief, this Court may not review the
merits of the appeal without first addressing counsel's request to withdraw.

In re S.M.B., A.M.B., &         G.G.B., 856 A.2d 1235, 1237 (Pa. Super. 2004).


(Footnote Continued)

preserved. Pa.R.A.P. 903(a) (a notice of appeal shall be filed within thirty
days after the entry of the order from which the appeal is taken).

3   By order dated June   13, 2016, this Court directed Counsel to file
statements of errors complained of on appeal by June 23, 2016.         In
response, on June 17, 2016, counsel submitted correspondence referencing
her contemporaneously filed statements pursuant to Pa.R.A.P. 1925(c).


                                           -4
J-S74001-16



In   In re   V.E. & 1.E., 611 A.2d 1267, 1275 (Pa. Super. 1992), this Court

extended the Anders principles to appeals involving the termination of

parental rights. Counsel appointed to represent an indigent parent on        a   first

appeal from    a   decree involuntarily terminating parental rights may therefore

petition this Court for leave to withdraw representation and submit an

Anders brief.       In re S.M.B., A.M.B., &     G.G.B., 856 A.2d at 1237.         To

withdraw, counsel must:

       1) petition the court for leave to withdraw stating that, after
       making a conscientious examination of the record, counsel has
       determined that the appeal would be frivolous; 2) furnish a copy
       of the [Anders] brief to the [appellant]; and 3) advise the
       [appellant] that he or she has the right to retain private counsel
       or raise additional arguments that the [appellant] deems worthy
       of the court's attention.

Commonwealth v. Cartrette, 83 A.3d 1030, 1032             (Pa. Super. 2013) (en

banc) (citing Commonwealth v. Lilley, 978 A.2d 995, 997 (Pa. Super.

2009)).

       We further review Counsel's       Anders brief for compliance with the
requirements set forth in Commonwealth v. Santiago, 602             Pa. 159, 978

A.2d 349 (2009).

              [W]e hold that in the Anders brief that accompanies
       court -appointed counsel's petition to withdraw, counsel must:
       (1) provide a summary of the procedural history and facts, with
       citations to the record; (2) refer to anything in the record that
       counsel believes arguably supports the appeal; (3) set forth
       counsel's conclusion that the appeal is frivolous; and (4) state
       counsel's reasons for concluding that the appeal is frivolous.
       Counsel should articulate the relevant facts of record, controlling
       case law, and /or statutes on point that have led to the
       conclusion that the appeal is frivolous.

                                        -5-
J-S74001-16



Id. at   178 -79, 978 A.2d at 361.        "Once counsel has satisfied the above

requirements, it     is   then this Court's duty to conduct its own review of the

trial court's proceedings and render an independent judgment as to whether

the appeal is, in fact, wholly frivolous." Commonwealth v. Goodwin, 928

A.2d 287, 291 (Pa. Super. 2007) (en banc) (quoting Commonwealth v.

Wright, 846 A.2d 730, 736         (Pa. Super. 2004)).

      Counsel has satisfied the first requirement of         Anders by filing      a

motion to withdraw, wherein she asserts that she has made         a   conscientious

review of the record          and determined    the appeal would be frivolous.

Likewise, Counsel has satisfied the second requirement by filing an Anders

brief that complies with the requirements set forth in Santiago, supra.

With respect to the third requirement, Counsel has attached to the motion to

withdraw    a   copy of the letter sent to Father advising him of his rights, and

enclosing   a   copy of the Anders brief. Hence, we conclude that Counsel has

complied with the procedural Anders requirements and proceed to           a   review

of the merits.

      In matters involving involuntary termination of parental rights, our

standard of review is as follows:

      The standard of review in termination of parental rights cases
      requires appellate courts "to accept the findings of fact and
      credibility determinations of the trial court if they are supported
      by the record." In re Adoption of S.P., 616 Pa. 309, 47 A.3d
      817, 826 (2012).        "If the factual findings are supported,
      appellate courts review to determine if the trial court made an
      error of law or abused its discretion." Id. "[A] decision may be
      reversed for an abuse of discretion only upon demonstration of
      manifest unreasonableness, partiality, prejudice, bias, or ill- will."

                                         -6-
J-S74001-16


        Id.  The trial court's decision, however, should not be reversed
        merely because the record would support a different result. Id.
        at 827. We have previously emphasized our deference to trial
        courts that often have first -hand observations of the parties
        spanning multiple hearings. See In re R.J.T., [608 Pa. 9, 27, 9
        A.3d 1179, 1190 (2010)].

In re   T.S.M., T.R.M., T.J.M., T.A.M., & N.D.M., 620           Pa.   602, 71 A.3d 251,

267 (2013).     "The trial court    is   free to believe all, part, or none of the

evidence presented and    is   likewise free to make all credibility determinations

and resolve conflicts in the evidence."        In re   M.G. & J.G., 855 A.2d 68, 73-

74 (Pa. Super. 2004) (citation omitted).         "[I]f   competent evidence supports

the trial court's findings, we will affirm even if the record could also support

the opposite result."    In re Adoption of         T.B.B., 835 A.2d 387, 394 (Pa.

Super. 2003) (citation omitted).

        Section 2511 of the Adoption Act, 23 Pa.C.S. §§ 2101 -2938, controls

the termination of parental rights, and requires            a   bifurcated analysis, as

follows:

        Our case law has made clear that under Section 2511, the court
        must engage in a bifurcated process prior to terminating
        parental rights. Initially, the focus is on the conduct of the
        parent. The party seeking termination must prove by clear and
        convincing evidence that the parent's conduct satisfies the
        statutory grounds for termination delineated in Section 2511(a).
        Only if the court determines that the parent's conduct warrants
        termination of his or her parental rights does the court engage in
        the second part of the analysis pursuant to Section 2511(b):
        determination of the needs and welfare of the child under the
        standard of best interests of the child. One major aspect of the
        needs and welfare analysis concerns the nature and status of the
        emotional bond between parent and child, with close attention
        paid to the effect on the child of permanently severing any such
        bond.


                                          -7
J-S74001-16



In re L.M.,    923 A.2d 505, 511 (Pa. Super. 2007) (citations omitted).              We

have defined clear and convincing evidence as that which is so "clear, direct,

weighty and convincing as to enable the trier of fact to come to                a   clear

conviction, without hesitance, of the truth of the precise facts in issue."           In
re C.S., 761 A.2d 1197, 1201    (Pa. Super. 2000) (en banc).

      In the case sub judice, the trial court terminated Father's parental

rights pursuant to 23 Pa.C.S.   §   2511(a)(1) and (2), as well as (b). We have

long held that, in order to affirm      a       termination of parental rights, we need

only agree with the trial court as to any one subsection of Section 2511(a),

well as Section 2511(b). See     In re B.L.W.,          843 A.2d 380, 384 (Pa. Super.

2004) (en banc).     Here, we analyze the court's termination order pursuant

to subsections 2511(a)(2) and (b), which provide as follows:

      (a) General rule. --The rights of         a parent in regard to a child
      may be terminated after       a   petition filed on any of the following
      grounds:
                                            *   **

              (2) The repeated and continued incapacity, abuse,
              neglect or refusal of the parent has caused the child
              to be without essential parental care, control or
              subsistence necessary for his physical or mental
              well -being and the conditions and causes of the
              incapacity, abuse, neglect or refusal cannot or will
              not be remedied by the parent.
                                            *   **

      (b) Other considerations. --The court    terminating the rights
                                                         in
     of a parent shall give primary consideration to the
     developmental, physical and emotional needs and welfare of the
     child. The rights of a parent shall not be terminated solely on
     the basis of environmental factors such as inadequate housing,

                                            -8
J-S74001-16


     furnishings, income, clothing and medical care if found to be
     beyond the control of the parent. With respect to any petition
     filed pursuant to subsection (a)(1), (6) or (8), the court shall not
     consider any efforts by the parent to remedy the conditions
     described therein which are first initiated subsequent to the
     giving of notice of the filing of the petition.

23 Pa.C.S.   §   2511(a)(2), (b).
     We first examine the court's termination of Father's parental rights

under Section 2511(a)(2).

      In order to terminate parental rights pursuant to 23 Pa.C.S.A §
      2511(a)(2), the following three elements must be met: (1)
      repeated and continued incapacity, abuse, neglect or refusal; (2)
      such incapacity, abuse, neglect or refusal has caused the child to
      be without essential parental care, control or subsistence
      necessary for his physical or mental well- being; and (3) the
      causes of the incapacity, abuse, neglect or refusal cannot or will
      not be remedied.

In re Adoption of M.E.P.,       825 A.2d 1266, 1272 (Pa. Super. 2003) (citation

omitted).    "The grounds for termination due to parental incapacity that

cannot be remedied are not limited to affirmative misconduct.              To the

contrary, those grounds may include acts of refusal as well as incapacity to

perform parental duties."      In re Adoption of C.D.R.,      111 A.3d 1212, 1216

(Pa. Super. 2015) (quoting          In re A.L.D.,   797 A.2d 326, 337 (Pa. Super.

2002)).

     The record supports the trial court's finding of grounds for termination

of Father's parental rights under Section 2511(a)(2). Father did not attempt

to meet his single case plan objectives to seek mental health treatment,

drug and alcohol treatment/screening, parenting classes, and visitation with


                                          -9
J-S74001-16



the Children.     N.T. at 21, 24 -25, 29 -30.          Father admitted missing three

months of mental health treatment, which resulted in his case being closed.

Since re- enrollment in January 2016, he has been "noncompliant," missing

"a few weeks here or there."      Id.   at 36 -37.     Despite Father's assertion that

he was    currently attending drug and alcohol treatment and had completed

parenting classes, he provided no documentation to DHS.             Id.   at 21, 24 -25,

30, 35, 37 -38.    With regard to missed drug screenings, Father explained

that he was "busy" and "life caught up to him." Id. at 36.4
        Moreover, documentation from ARC ( "Achieving Reunification Center ")

noted Father's case was closed in January 2014 as Father's "attempt[s] to

address everything were unsuccessful."           Id.   at 24 -25, 30. Shantel Dowdell,

case supervisor, believed ARC's statement means "[Father] did not attend as

he should have been."      Id.   at 24 -25.      Further, Father has not visited the

Children since October 29, 2015.         Id.   at 9.     Lastly, Father expressed his

desire for the Children to remain with Foster Mother, acknowledging she can

provide more for the Children than he can.         Id.   at 38.

        Hence, the record substantiates the conclusion that Father's repeated

and continued incapacity, abuse, neglect, or refusal has caused the Children

to be without essential parental control or subsistence necessary for their




4   We note that Shantel Dowdell, CUA case supervisor, could not testify as to
whether Father was ever actually called for screenings subsequent to the
two that were completed. Id. at 29, 36.


                                        - 10 -
J-S74001-16



physical and mental well- being. See In re Adoption of M.E.P., 825 A.2d

at 1272. Moreover, Father cannot or will not remedy this situation. See id.

Thus, we find the trial court had sufficient grounds for termination of

Father's parental rights under Section 2511(a)(2).               As noted above, in order

to affirm        a   termination of parental rights, we need only agree with the trial

court as to any one subsection of Section 2511(a). In re B.L.W., 843 A.2d

at 384.

          We next determine whether termination was proper under Section

2511(b). With regard to Section 2511(b), our Supreme Court has stated as

follows:

          [I]fthe grounds for termination under subsection (a) are met, a
          court "shall give primary consideration to the developmental,
          physical and emotional needs and welfare of the child." 23
          Pa.C.S. § 2511(b). The emotional needs and welfare of the child
          have been properly interpreted to include "[i]ntangibles such as
          love, comfort, security, and stability." In re K.M., 53 A.3d 781,
          791 (Pa. Super. 2012). In In re E.M. [a /k/a E.W.C. & L.M.
          a /k/a L.C., Jr.], [533 Pa. 115, 122 -23, 620 A.2d 481, 485
          (1993)], this Court held that the determination of the child's
          "needs and welfare" requires consideration of the emotional
          bonds between the parent and child. The "utmost attention"
          should be paid to discerning the effect on the child of
          permanently severing the parental bond. In re K.M., 53 A.3d at
          791. However, as discussed below, evaluation of a child's bonds
          is not always an easy task.


In   re   T.S.M., 71         A.3d at 267.   "[I]n   cases where there is no evidence of   a

bond between             a   parent and child, it is reasonable to infer that no bond

exists.          Accordingly, the extent of the bond -effect analysis necessarily
J-S74001-16



depends on the circumstances of the particular case."            In re Adoption of
1.M., 991 A.2d 321, 324 (Pa. Super. 2010) (citations omitted).

        When evaluating     a   parental bond, "the court   is   not required to use

expert testimony.      Social workers and caseworkers can offer evaluations as

well.    Additionally, Section 2511(b) does not require           a   formal bonding

evaluation."     In re Z.P.,    994 A.2d 1108, 1121 (Pa. Super. 2010) (internal

citations omitted).

        In the instant matter, the trial court found that termination was proper

under Section 2511(b), explaining as follows:

        In the instant matter, the children look to the foster mother for
        love, care and support. The foster mother provides the children
        with their day to day needs. Additionally, she meets all of their
        medical and academic needs. The children do not look to the
        father for love, care and support. The children do not want to
        visit with the father. Furthermore, the children want to be
        adopted by the foster mother.            Moreover, the testimony
        indicated that the children would not suffer permanent emotional
        harm if the father's parental rights were terminated. Lastly, the
        social workers testified that it would be in the best interest of the
        children if the father's parental rights were terminated and the
        children's goal changed to adoption.

T.C.O. at   5   (citations to record omitted).

        The record likewise corroborates the trial court's termination order

pursuant to Section 2511(b). As referenced above, Father has not visited

with the Children since October 29, 2015.         Teanna Brown, who supervised

the visitation between Father and the Children, indicated that the Children

did not enjoy visitation with Father.      N.T. at 9.   When asked to explain this

conclusion, Ms. Brown indicated, "[C.L.Z.] usually would get upset during

                                        - 12 -
J-S74001-16


visits. Sometimes we had to go out and talk to her about even coming in for

the visits.   .   .   .   C.L.Z. usually didn't want to visit."      Id.   at 13.    In addition,

one or both children sought to end visits early.               Id.   at 14. Although C.L.Z.

"would like to reach out to [Father]" when she gets older, both Children

have indicated that they do not want to see Father.                         Id.   at 9, 16, 23.

Therefore, both Ms. Brown and Ms. Dowdell opined that the Children would

not suffer permanent emotional harm and /or damage if Father's parental

rights were terminated.             Id.   at 12 -13, 24. They both further expressed that

it would be in the Children's best interests for Father's                           rights to be

terminated. Id.

       Moreover, the Children are in            a   pre- adoptive home with Foster Mother,

whom they "look to for love, care and support" and "to take care of their

everyday needs," as opposed to Father.                   Id. at 9 -10,     14.    Moreover, and

more significantly, the Children want to be adopted by and remain with

Foster Mother.             Id.   at 16, 25 -26. Thus, as confirmed by the record, the

emotional needs and welfare of the Children favor termination. Accordingly,

based upon our review of the record, we find no abuse of discretion and

conclude that the trial court appropriately terminated Father's parental rights

under Sections 2511(a)(2) and (b).

       Based          on the foregoing        independent analysis of the trial court's

termination of Father's parental rights, we agree with Counsel for Father that




                                                - 13 -
J-S74001-16



the within appeal    is   wholly frivolous.5 As such, we affirm the decrees of the

trial court and grant Counsel's petition to withdraw.

      Decrees affirmed. Petition to withdraw granted.

Judgment Entered.




J:seph    Seletyn,
             D.
Prothonotary


Date: 10/24/2016




5 Further, we note that our independent review of the record did not reveal
any additional, non -frivolous issues overlooked by counsel.           See
Commonwealth v. Flowers, 113 A.3d 1246, 1250 (Pa. Super. 2015)
(citing Commonwealth v. Goodwin, 928 A.2d 287 (Pa. Super. 2007) (en
banc))   .




                                         - 14 -
J-S74001-16




              -   15   -